                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 RN ENTERTAINMENT, LLC, et al.                    )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    NO. 3:19-cv-00152
                                                  )    CHIEF JUDGE CRENSHAW
 ON THE ROAD COACH, LLC, et al.,                  )
                                                  )
        Defendants.                               )
                                                  )

                           TEMPORARY RESTRAINING ORDER

       Pending before the Court is RN Entertainment, LLC’s (“RN”) Application for Temporary

Restraining Order and Motion for Preliminary Injunction (Doc. No. 16) against On the Road

Coach, LLC (“On the Road”), David Clement, and Cathy Preiss (collectively “Defendants”). In its

supporting memorandum and Verified Complaint, RN alleges that Clement and Preiss used RN’s

confidential and proprietary information, in violation of the Computer Fraud and Abuse Act and

Tennessee state law, to set up a competing business—On the Road—and to unfairly compete

against it. (See Doc. Nos. 1 at 1-2, 17 at 2-3.) Specifically, RN alleges that Preiss and Clement

used RN’s proprietary business information to attract customers to On the Road and, upon their

termination, Clement and Preiss began obstructing RN’s access to its e-mail and website to gain

an unfair competitive advantage. (Doc. No. 1 at 5-11.) RN argues that, given its strong likelihood

of success on the merits and the irreparable harm it will suffer in the absence of equitable relief,

the Court should enter a temporary restraining order. (Doc. No. 17 at 3.)

       Federal Rule of Civil Procedure 65 governs the Court's power to grant injunctive relief,

including temporary restraining orders. Fed. R. Civ. P. 65(b). “Temporary restraining orders and

preliminary injunctions are extraordinary remedies which should be granted only if the movant
carries [its] burden of proving that the circumstances clearly demand it.” Ciavone v. McKee, No.

1:08-cv-771, 2009 WL 2096281, at *1 (W.D. Mich. July 10, 2009) (citing Overstreet v. Lexington-

Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002)). In determining whether to issue a

temporary restraining order under Rule 65, a district court must consider the following four factors:

(1) the movant’s likelihood of success on the merits; (2) whether the movant will suffer irreparable

harm without enjoinment; (3) whether granting the application will cause substantial harm to

others; and (4) the impact of the injunction on the public interest. See, e.g., Workman v. Bredesen,

486 F.3d 896, 905 (6th Cir. 2007); Ne. Ohio Coal. for Homeless & Serv. Emps. Int’l Union, Local

1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006) (noting that the same four factors apply

regardless of whether the injunctive relief sought is a TRO or a preliminary injunction). “These

factors are not prerequisites but are factors that are to be balanced against each other.” Jones v.

Caruso, 569 F.3d 258, 265 (6th Cir. 2009).

       First, under controlling Sixth Circuit authority, the plaintiff’s “initial burden” in

demonstrating entitlement to injunctive relief is a showing of a strong or substantial likelihood of

success on the merits of its actions. NAACP v. City of Mansfield, 866 F.2d 162, 167 (6th Cir.

1989). At this juncture, RN’s likelihood of success on its claims is roughly equivalent to

Defendants’ likelihood. The resolution of RN’s claims depends upon the development of a

sufficient factual record, which is not currently before the Court.

       With regard to the second factor, RN requests the temporary restraining order because it

believes that it will continue to suffer irreparable harm through the deterioration of its existing

customer relations and the continued diminished value of the (allegedly fraudulently obtained)

proprietary information. (Doc. No. 17 at 19.) RN is correct that the loss of customer goodwill

often amounts to irreparable injury because the damages flowing from such losses are difficult to



                                                 2
compute. Basicomputer Corp. v. Scott, 973 F.2d 507, 512 (6th Cir. 1992) (citing Ferrero v.

Associated Materials, Inc., 923 F.2d 1441, 1449 (11th Cir.1991)) (“The loss of customer goodwill

often amounts to irreparable injury because the damages flowing from such losses are difficult to

compute.”) Further, RN’s argument regarding the diminished value of the proprietary information

is well-taken. To the extent that RN’s proprietary information is comingled, amended, and assorted

into a competing business, the information becomes exponentially less valuable to RN. Further,

as of the filing of the Verified Complaint, RN had not been able to access its website, and RN’s

lack of access to its website and Facebook page appears to be ongoing. (Doc. No. 1 at 10, Doc.

No. 17 at 3.) Accordingly, the Court finds that this factor weighs in favor of granting RN’s

Application for a Temporary Restraining Order.

       Further, it does not appear that any substantial harm will befall third parties from the

issuance of the temporary restraining order. Additionally, RN has a legitimate public interest in

maintaining its confidential and trade secret information, as well as its business goodwill. Int’l

Sec. Mgmt. Grp., Inc. v. Sawyer, Case No. 3:06-cv-0456, 2006 WL 1638537, at *10 (M.D. Tenn.

Jun. 6, 2006) (“Tennessee has recognized that businesses have the right to protect their confidential

and trade secret information as well as their business good will.”)

       Therefore, the Court GRANTS IN PART RN’s Application for a Temporary Restraining

Order (Doc. No. 16). Defendants are PROHIBTED from retaining, disclosing, or using any of

RN’s confidential and proprietary information, including without limitation any information

obtained from RN that Defendants would not have acquired but for their employment at RN, non-

public or unpublished intellectual property, proprietary, confidential, or non-public technology

information, prospect information, pricing models, project summaries, marketing plans and




                                                 3
strategies, and program and product design, customer information, financial information, customer

proposals and business plans.

       In accordance with Rule 65, RN shall file a bond in the sum of $24,000, from which any

party that is wrongfully restrained may recover its costs and damages. RN’s Motion for Emergency

Hearing on Application for Temporary Restraining Order (Doc. No. 18) is GRANTED. RN

SHALL serve a copy of this Order on Defendants IMMEDIATELY. The Court will hold a

hearing solely on continuation of this Temporary Restraining Order on March 8, 2019 at 9:00a.m.

Defendants SHALL file a response only to RN’s request for injunctive relief by March 7, 2019

at 12:00p.m.

       IT IS SO ORDERED.


                                                    ____________________________________
                                                    WAVERLY D. CRENSHAW, JR.
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               4
